Citation Nr: 0913133	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for hyperthyroidism (Graves' disease).

2.  Whether a June 21, 1993 rating decision, denying service 
connection for hyperthyroidism, to include Graves' disease, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 and 
October 1976 and from September 1990 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 2007 and December 2008.  
This matter was originally on appeal from a December 2003 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Paul, Minnesota.

The Veteran has been diagnosed with atypical chest pain with 
negative cardiac evaluation apart from his symptoms related 
to Graves' disease and hypothyroidism.  As the Veteran has 
consistently contended that he has symptoms not related to 
his Graves' disease that may be part of an undiagnosed 
illness, this issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  A request to reopen the Veteran's previously denied claim 
for service connection for hypothyroidism, to include Graves' 
disease, was denied by a February 2001 rating decision that 
was not appealed.

2.  Evidence submitted subsequent to the February 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  The June 1993 rating decision, which denied service 
connection for Graves' disease, does not include the kind of 
error of fact or law which would compel a conclusion that the 
result would have been manifestly different but for the 
alleged error.




CONCLUSIONS OF LAW

1.  The February 2001 rating decision which denied the 
Veteran's request to reopen his claim for service connection 
for hypothyroidism, to include Graves' disease, is final. 38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for 
hypothyroidism, to include Graves' disease, is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  There was no clear and unmistakable error in the June 
1993 rating decision that denied service connection for 
Grave' disease.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2007 Remand, the Appeals 
Management Center readjudicated the Veteran's request to 
reopen his claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, adjudicated 
the inextricably intertwined issue of whether the June 21, 
1993, VA rating decision denying service connection for 
hyperthyroidism to include Graves' disease was clearly and 
unmistakably erroneous, and issued a supplemental statement 
of the case.  Pursuant to the Board's December 2008 Remand, 
RO issued a statement of the case for the issue of CUE in the 
June 1993 rating decision.  Based on the foregoing actions, 
the Board finds that there has been compliance with the 
Board's November 2007 and December 2008 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the issue of whether new and material 
evidence has been presented sufficient to reopen a claim of 
entitlement to service connection for hyperthyroidism 
(Graves' disease), VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  
 
A letter dated in December 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), Kent, 20 Vet. App. at 1. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The December 2007 letter also advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess, 19 Vet. App. at 473.
 
Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in July 2008.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
.
With respect to the issue of whether a June 21, 1993 rating 
decision, denying service connection for hyperthyroidism, to 
include Graves' disease, should be revised or reversed on the 
grounds of CUE, the Board may proceed with the issue on 
appeal at this time without reviewing the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States 
Court of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  That court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  With regard to CUE claims, the Board 
notes that these requirements are not applicable to requests 
for revision of a final decision based on CUE because the 
matter involves an inquiry based upon the evidence of record 
at the time of the decision rather than the development of 
new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001).

III.	New and Material Evidence

In a decision dated in June 1993, the RO denied the Veteran's 
claims for service connection for Graves' disease.  The 
Veteran did not appeal this decision.  In June 2000, the 
Veteran requested that VA reopen his claim for service 
connection for memory loss, muscle aches, fatigue, knee pain 
and numbness, and hair loss; symptoms that had been 
previously diagnosed as symptoms of Graves' disease.  In a 
February 2001 rating decision, the RO denied the Veteran's 
request to reopen his claim.  The Veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  Thus, the June 1993 and February 2001 
decisions are final.  

The Veteran's second application to reopen his claim of 
service connection for multiple symptoms previously diagnosed 
as Graves' disease was received in August 2003.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The Board notes that by a December 2003 decision, the RO 
declined to reopen the Veteran's claim of entitlement to 
service connection for hyperthyroidism.  On appeal, however, 
the Board must make its own determination as to whether any 
newly submitted evidence warrants a reopening of the claims.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran filed his original claim for service connection 
in November 1992 for unexplained numbness in his legs, 
trembling body, hair loss, hyperactivity, continuous 
sweating, nausea, weight loss, continuous urination and bowel 
habits.  The Veteran underwent a VA examination in February 
1993.  The examiner noted that the Veteran's sensory 
complaints were atypical for the diagnosis of Graves' disease 
and requested that the Veteran be seen in the neuromuscular 
clinic.  The June 1993 rating decision denied service 
connection for Graves' disease on the basis that no evidence 
had been received showing that the condition began in 
service.  The RO noted that there were no records except the 
Veteran's report of blood stools until some time after 
service.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Based on the grounds stated for the denial of service 
connection in June 1993 for Graves' disease, new and material 
evidence would consist of competent medical evidence linking 
such disorder to active service or competent medical evidence 
that any of the Veteran's symptoms previously determined to 
be part of Graves' disease are the result of a different 
condition related to his active service.
  
In this regard, additional evidence received since the 
February 2001 rating decision includes various VA treatment 
records, private treatment records, lay statements by 
relatives, and statements by the Veteran.

In an August 2003 statement by the Veteran, he noted that in 
the previous decision, the RO claimed that all of the 
Veteran's symptoms were the result of Graves' disease and 
denied him service connection but that he disagreed that all 
the symptoms were just part of the Graves' disease because if 
they were, then the medication that he had been taking since 
1991 should have taken care of the symptoms.

Statements from the Veteran's wife and two daughters note 
memory loss, fatigue, muscle weakness/soreness, muscle 
spasms, joint aches, weight loss, weight gain, hair loss, 
easy bruising, headaches, teeth grinding, rash, and insomnia 
since the Veteran's return from Saudi Arabia.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Veteran's 
statements as well as his relatives' statements are deemed 
credible for the purpose of reopening his claim.  However, 
statements provided by the Veteran and his relatives are not 
material within the meaning of 38 C.F.R. § 3.156.  With 
respect to the statements provided by the Veteran's wife and 
daughters, they do not, and could not, provide a diagnosis 
and the required link to the Veteran's military service.  As 
for the Veteran's statement that his symptoms are unrelated 
to Graves' disease but related to his military service, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  

Private treatment records dated from 1993 to 2002 and VA 
treatment records dated from 2003 to 2004 do not relate the 
Veteran's hypothyroidism or Graves' disease to his active 
duty service, nor do they indicate that any of the Veteran's 
symptoms have been determined to be related to a different 
condition which is related to the Veteran's active duty 
service.  In fact, 1992 Mayo Clinic notes indicate the 
Veteran's symptoms include weight loss, tremor, palpitations, 
heat intolerance, muscle weakness, sweats, low grade 
temperature, tired, easy bruising, gums aching, head ache, 
trouble sleeping, loose bowels, and hair loss.  After 
physical examination, the impression was Treated Graves (2 
month post Rx).  The physician notes, "There is no question 
that [the Veteran] has Graves' disease with persistence of 
symptoms."  

In addition, the record is still absent medical evidence of a 
nexus between Graves' disease and the Veteran's active duty 
service.  As such, the evidence received since the February 
2001 decision is not new and material and does not serve to 
reopen the Veteran's claim.

IV.	CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

CUE is determined by three criteria:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see also Russell v. Principi, 3 Vet. App. 310 
(1992).

To prove the existence of CUE as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision.  See Yates v. West, 213 F.3d 
1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 
F.3d 1378, 1381 (Fed. Cir. 1999).

It has been held that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  Clear and unmistakable errors "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  See Russell, 3 Vet. App. 
at 313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  See Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  To present a valid claim of CUE, 
the claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).

Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy v. Brown, 9 Vet. App. 52 
(1996). 

The June 1993 rating decision denied service connection for 
Graves Disease on the basis that no evidence had been 
received showing that the condition began in service.  The RO 
noted that there were no records except the Veteran's report 
of blood stools until some time after service.  

At the time of the June 1993 rating decision, the record did 
not show, and the Veteran did not contend, that Graves 
Disease was diagnosed while he was in the service.  The 
Veteran's separation examination in April 2001 noted that all 
systems were normal.  On the report of Medical History 
completed in conjunction with his separation examination, the 
Veteran denied ear, nose, or throat trouble, chronic cough, 
stomach, liver, or intestinal trouble, neuritis.  Medical 
reports dated in June 1991 showed the Veteran complained of 
blood in this stools six times since April 1991, that he 
developed a cough, and that he had no other health changes.  
An internal medicine consultation note indicates that the 
Veteran had recent onset of upper respiratory infection and 
intermittent [illegible] with bloody stool but no melena.  
Notes added to April 1991 Report of Medical Examination 
indicates rectal examination was within normal limits with 
negative heme and lungs were clear to auscultation.  

VA medical records dated in September 1992 note that the 
Veteran had been followed by the VA in Des Moines, Iowa and 
indicate that the Veteran, previously healthy, reported that 
he started having symptoms described as fine tremor all over 
his body, hair loss, loss of feeling in legs, intolerance to 
heat before leaving Saudi Arabia in addition to sore throat, 
nonproductive cough, sweats, and occasional nausea.  The VA 
record noted that the Veteran report of symptoms for one and 
one-half years correlated with his end of stay in Desert 
Storm.  The Veteran also described chronic muscle aches, easy 
bruising, diarrhea, and tremor.  A diagnosis of Graves' 
disease was rendered.      

In February 1993, the Veteran underwent VA neurologic and 
psychiatric, and medical examinations.  At the neurologic 
examination, the Veteran reported that in May 1991, he noted 
the insidious onset of diffuse periodic aching muscle pain 
which progressed through June 1991.  At the general medical 
examination, the Veteran reported that he was sent to the 
Persian Gulf in November 1990 and soon thereafter started 
losing weight, noticed some hair loss, decreased appetite, 
and his legs became weak and numb which was most severe by 
June 1991.  The Veteran also reported aches in his legs, 
marked nervousness, and a squeamish stomach.  The Veteran 
reported that was given a diagnosis of hyperthyroidism in the 
fall of 1991 and was given his first dose of radioactive 
iodine in September 1991.  At the psychiatric examination, 
the examiner noted that the Veteran is seen without his 
claims folder but with his medical records folder regarding 
currently Graves' disease which he contracted while he was in 
active duty in Arabia during Desert Storm.  The Veteran 
reported that he was in Arabia from November 1990 to June 
1991 and that he began suffering weight loss tremors, loss of 
hair, and other classical symptoms of hyperthyroidism while 
in Arabia.  On his return, he went to the Des Moines VAMC for 
treatment but was referred to the Minneapolis VAMC for I-131 
uptake.  

It appears the RO requested the Veteran's VA medical records 
from Des Moines VAMC from August 1991 to March 1993.  No such 
records were obtained.

The law and regulations at the time of the June 1993 rating 
decision with regard to service connection dictate that when 
a disease is first diagnosed after service, service 
connection can be granted for that condition if the evidence 
shows it was incurred in service.  38 C.F.R. § 3.303(d) 
(1995).  Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir.1996).

The Veteran's representative stated in January 2005 that a 
review of the evidence revealed that the initial rating 
decision of June 21, 1993, was a poor decision at best and 
that the Veteran was given a rather flimsy reason that 
service connection couldn't be granted.  The representative 
noted that the three VA examiners that interviewed the 
Veteran as part of the C&P process related that the Veteran 
started to experience the classical symptoms of Graves' 
disease while serving in the Persian Gulf.  In March 2009, 
the Veteran's representative stated that the VA overlooked 
material facts of record in the June 21, 1993 rating 
decision, the fact that three VA examiners indicated that the 
Veteran displayed all the symptoms of Graves Disease and that 
the VA appeared to ignore this.  

The Veteran essentially argues that the correct facts, as 
they were known at the time, were not before the adjudicator.  
However, it is very clear from the June 1993 rating decision, 
that the evidence considered included VA examination in 
February 1993.  In addition, although the RO did not 
specifically note the examiners' reports of Graves' disease 
symptoms in service, with regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  They have held, for example, that a 
postservice- reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Most importantly, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

Thus, in this case, the RO evidently placed little weight on 
the reported history provided by the Veteran in the three VA 
examinations in February 1993.  

By arguing that the RO failed to consider this evidence or to 
assign more probative weight to the examiner's reports, the 
Veteran is merely asserting a disagreement as to how the 
facts were weighed in the June 1993 rating, and such 
disagreement is not CUE.  

Thus, the Board finds that the Veteran has failed to 
establish that the RO committed CUE in the June 1993 rating 
decision.  There is no indication that the RO did not 
properly consider all evidence before it in June 1993 or that 
it failed to correctly apply the appropriate laws and 
regulations to the Veteran's claim.  Therefore, the Veteran 
has not demonstrated CUE, and his claim for revision of the 
June 1993 rating decision must be denied. 




ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for 
hypothyroidism and Graves' disease is denied.

The claim for revision of the June 1993 rating decision on 
the grounds of CUE is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


